Root, 0.
In our former opinion, ante, p. 334, may be found a. statement of the facts in this case. A rehearing has been granted and the entire record presented for our consideration.
1. The defendants Huxtable insist that the record does not disclose that Anna E. Hobson owned the real estate1 in litigation in fee simple; that they stipulated only that she died seized of the real estate; that seizin may be for life or for years, and fall far short of an estate in fee1 simple; that, as they had interposed the defense of title by adverse possession, the heirs of Anna E. Hobson must trace their title bach to the United States. We do not think it necessary to decide the legal definition of the word “seizin,” because it was used in this case evidently as a synonym for title in fee simple. The testimony of the witness Tomkins further establishes that Mrs. Hobson purchased the farm some ten years before her death, and *342resided thereon with her family from the time she acquired the land until she died.
2. It is claimed that the children of Anna E. Hobson did not take a vested estate in remainder upon the death of their mother. We cannot agree with counsel. The1 writers refer to the estates included within the homestead as a life estate for the surviving spouse, and either a remainder or reversion in the heirs. “A remainder is a remnant of an estate in land, depending upon a particular prior estate, created at the same time, and by the same instrument, and limited to arise immediately on the determination of that estate, and not in abridgment of it.” 4 Kent, Commentaries (13th ed.), *197. “A reversion is the return of land to the grantor and his heirs, after the grant is over.” 4 Kent, Commentaries (13th ed.), *353. In Caldwell v. Pollak, 91 Ala. 353, the estates are thus referred to: “A homestead exemption, actually and rightfully interposed, has the effect in law of dividing the freehold into two quasi ownerships, the one for life, and the other in remainder.” The title in the succession of a homestead is not evidenced by written grant, but arises from seizin, the family relation and residence; and those facts take the place of the written instrument that usually evidences the prior estate and the one in remainder. The nature of the estate devolving upon the heirs at the death of the fee-holding spouse is settled as squarely as the decision of this court can establish any principle of law, and is not open to question. In Schuyler v. Hanna, 31 Neb. 307, Ave held, “under section 17 of the homestead law of 1879, that the heirs of the person whose property had been selected for a homestead took a vested remainder therein, subject to the life estate of the surviving husband or wife.” In Fort v. Cook, 3 Neb. (Unof.) 12, Mr. Commissioner Hastings reviews the case of Schuyler v. Hanna, and clearly demonstrates that the estate of the heir vests upon the death of the parent. Durland v. Seiler, 27 Neb. 33; Cooley v. Jansen, 54 Neb. 33.
3. It is asserted that an action to quiet title cannot be *343maintained by tbe heirs during the lifetime of the surviving spouse. Our statutes plainly give the right. Comp. St. 1905, ch. 73, secs. 57-59. Section 59 is surplusage, unless it extends that right to the remainderman: “Any person or persons having an interest in remainders or reversion in real estate shall be entitled to all the rights and benefits of this act.” Upon the termination of the prior estate, those who were remaindermen or reversioners cease to hold the title by that description, and would fall within the class referred to in section 57, supra. We have held the action could be maintained before the surviving spouse departs this life. Holmes v. Mason, 80 Neb. 448. We also held in said case that the statute of limitations bars that right unless exercised within ten years of the time the cause of action accrues, the heirs being adults. It is said that the action may still be maintained by all the heirs of Anna E. Hobson because commenced within ten years of the date the youngest child attained his majority; that the cause of action is an entirety and cannot be severed, and, hence, good as to one is good as to all. Thompson v. Wiggenhorn, 34 Neb. 723, is cited to sustain this proposition. In that case an infant had the right to rebuild a burned mill, whereas, if he had been an adult at the time his ancestor died, he would have forfeited that privilege. The other heirs of the deceased were adults when the father died, and it was held the forfeiture could not apply to one joint owner, and not to the others, because the two buildings could not at the one time occupy the same space, and, if the statute worked a forfeiture as to the adults, and not as to the infant, the impossible condition of two persons or sets of persons each having the exclusive right to construct a building within the same space at the same time would exist. The rule does not apply in the instant case, because each one of two or more tenants in common may maintain a separate action for the protection or recovery of his estate, and he may not litigate as to other than his own interests in the land. Johnson v. Hardy, 43 Neb. 368. We are also *344cited to authorities holding that the statute does not commence to run against the remainderman or reversioner until he has a right of entry, and this we do not deny as to actions for the possession of real- estate. Allen v. De Groodt, 98 Mo. 159, 14 Am. St. Rep. 626, and monographic note commencing on page 628; Smith v. McWhorter, 123 Ga. 287, 107 Am. St. Rep. 85; Hanson v. Ingwaldson, 77 Minn. 533, 77 Am. St. Rep. 692; McCorry v. King’s Heirs, 3 Humph. (Tenn.) 267, 39 Am. Dec. 165.
The administrator’s deed and the record thereof created a cloud on the remaindermen’s title, and gave plaintiffs a cause of action in equity against defendants Huxtable. Preceding the father’s death no relief other than an adjudication that the farm was a homestead, that the deed was void, and quieting title in plaintiffs as against the Huxtables, could be given by the court. With the added allegation and proof of the father’s death, the court could place plaintiffs in possession of the real estate. It was held in Albin v. Parmele, 70 Neb. 746, that in an equitable action to set aside a deed, where the right of possession was in issue and dependent upon the principles of equity that must necessarily be determined by the court, it was the duty of the court to determine the right of possession, and, if all parties in interest were before the court, to put the party who is entitled thereto into possession. The court therefore had power to and, upon proper terms, should quiet in each plaintiff his title to an undivided one-fourth part of said land, and to award them possession thereof. More than ten years intervened between the majority of defendants Ida Belle Busby and George W. Hobson, on the one hand, and the commencement of this action, on the other, so, therefore, the statute of limitations barred said defendants’ action to quiet their title to the real estate involved herein. First Nat. Bank v. Pilger, 78 Neb. 168; Holmes v. Mason, 80 Neb. 448. The court therefore erred in quieting their title to said real estate. However, they were before the *345court demanding possession of their part of the land, the only relief they were entitled to, and the court had the right to award that possession, but only upon equitable terms. Albin v. Parmele, supra. Counsel argue that the allegations in the answer and cross-petition of the defendants George W. Hobson and Ida Belle Bushy are insufficient to state a cause of action against the Huxtables. A litigant may assert, on rehearing, or at any preceding-stage of the litigation, that the petition will not warrant equitable relief, or that it does not state facts sufficient to constitute a cause of action in favor of the petitioner. Vila v. Grand Island, E. L. I. & C. S. Co., 68 Neb. 233. All the allegations in the petition are admitted in the answer and cross-petition. The interests of said defendants in said real estate are alleged in an indefinite manner. The claim is made that the cross-petitioners are entitled to the immediate possession of the real estate and are kept out of that possession by their codefendants Huxtable, and judgment is asked ejecting the Huxtables and their privies from said land. Considering the allegations of the peti-' tion and cross-petition, defendants Huxtable were advised of the nature and extent of the claim made by the Hobson heirs, plaintiffs and defendants; that plaintiffs prayed for equitable relief and possession of the real estate, and the defendant heirs the possession only. The court will read the petition and cross-petition together, and the allegations in the first pleading may aid the lack thereof in the other. Neal v. Foster, 34 Fed. 496; Railway O. & E. A. Ass’n v. Drummond, 56 Neb. 235. The court subrogated Huxtables to the rights of the mortgagors, McKinley-Lanning Loan & Trust Company and Carnahan, but we think it should have gone further and made the right to a writ of ouster in favor of the Hobson heirs, or any of them, conditioned upon the payment to the Huxtables of the |2,400 of Huxtables’ money that was used to pay off those mortgages, with 7 per cent, interest added from June 18, 1905, the date John H. Hobson, the surviving spouse, departed this life. To merely subro*346gate the Huxtables to the rights of the mortgagors, whose liens had matured more than ten years past, Avould be a snare and a delusion. 3 Pomeroy, Equity Jurisprudence (3d ed.)7 secs. 1219-1221; Henry v. Henry, 73 Neb. 752. Huxtables’ counsel argue that interest should be computed on the mortgages from the date they Avere paid. This we do not consider equitable. Huxtables Avill not be charged with rent prior to the death of the life tenant, and we do not think they should recover interest during that period.
4. The trial judge rendered judgment against defendants Huxtable for the rental value of the farm for the year 1905. This was error. The Huxtables either succeeded to the rights of John H. Hobson, the surviving spouse, in said farm, or by adverse possession extinguished those rights, and during his lifetime had the right to the rents and profits thereof.. John H. Hobson died on the 18th day of June, 1905. In 1905 Huxtable raised 50 acres of wheat, 15 acres of oats, 50 acres of corn, and 15 acres of timothy and clover on said farm; the remainder of the land being used for pasturage and other purposes. The record is silent as to the date said annuals were planted, but we are safe in assuming the crops had not only been planted before but were growing at the date referred to. Defendants Hobsons’ anSAver and cross-petition was not filed till July 19, and the supplemental petition September 6, 1905. In any event, Huxtable had the right to mature, harvest and remove his crops. Edghill v. Mankey, p. 347, post. Whether, upon a proper issue tendered and definite proof in support thereof, the Hobson heirs could have recovered for the use and occupation of the land for that part of 1905 subsequent to their father’s death, we do not determine, but, certainly the burden was not upon Huxtables to furnish any evidence upon this issue. The Hobson heirs tried the case upon the theory they were entitled to rents for the entire year, and all their evidence referred to the value of the use and occupation and of the rents and profits of said *347land for the year 1905, and it is impossible to ascertain from the record the value of the use and occupation of the farm for said fraction of a year. While we might remand the case for that inquiry, we are not inclined to do so, but rather to enter a decree in this court and thereby determine this litigation, saving to Huxtables their rights and remedies under the occupying claimant’s law.
It is therefore recommended that the former opinion of this court and the decree of the district court be vacated; that a decree be rendered in this court in conformity with this opinion; that the Huxtables pay the costs in the district court and the Hobson heirs pay the costs in this court, and that a special mandate issue to the district court for Adams county to carry this judgment into execution.
Calkins, C., concurs.
By the Court: For the reasons stated in the foregoing opinion, the former opinion of this court and the decree of the district court are vacated, and a decree will be rendered in this court in conformity with this opinion; that the Huxtables pay the costs in the district court, and the Hobson heirs pay the costs of this court, and that a special mandate issue to the district court for Adams county to carry this decree into execution.
Judgment accordingly.